Citation Nr: 0721802	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's service-connected 
bilateral hearing loss from 70 to 90 percent disabling, and 
denied his claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  In May 2006, the veteran testified 
before the Board at a hearing that was held at the RO.  In 
July 2006, the Board remanded the veteran's claim for a TDIU 
rating.

In a July 2006 decision, the Board dismissed the veteran's 
claim for an increased rating for bilateral hearing loss.  
The Board accordingly has no jurisdiction over the claim.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss, evaluated as 90 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling, for a combined schedular 
evaluation of 90 percent.  

2.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for bilateral hearing 
loss, evaluated as 90 percent disabling, and tinnitus, 
evaluated as 10 percent disabling.  The combined evaluation 
is 90 percent.  The veteran thus meets the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that following service the veteran owned and 
ran a tool renting business for approximately 20 years, after 
which he retired in approximately 1980.  The veteran's duties 
involved working as a mechanic and interacting with 
customers.  Throughout the majority of his career, he was 
able to function well despite his hearing loss, with the use 
of a special amplifying telephone.  Towards the end of his 
employment, however, he had increasing difficulty with his 
hearing, such that the amplifying telephone ceased to be 
effective for him.  At that point, the veteran's interactions 
with customers became difficult to the point that he was 
unable to effectively communicate, as reportedly evidenced by 
his frequent errors.  As a result, the veteran retired and 
did not seek other employment, although, as stated in May 
2006 testimony before the Board, he continued to occasionally 
help out his son, who had assumed responsibility of his 
business.  In his April 2002 claim, the veteran stated that 
his hearing loss disability totally precluded him from 
working in approximately 1988.

In August 2002, the veteran underwent VA examination on two 
occasions to determine the extent to which his service-
connected disabilities rendered him unemployable.  The first 
examiner noted the veteran's history of hearing loss and his 
use of a special amplifying telephone at the tool rental 
shop.  Given that the veteran had adequately functioned with 
the amplifying telephone until his retirement, the examiner 
determined that the veteran's hearing impairment had not 
affected his employment.  The second examiner noted that the 
veteran reported that he retired because of the difficulties 
his hearing loss caused him in his business.  Given the 
current severity of his hearing loss, the second examiner 
determined that the veteran's hearing loss disability would 
limit his employability.  In August 2006, a VA examiner 
reviewed the veteran's claims file and concluded that he 
could not opine as to whether the veteran's service-connected 
disabilities (hearing loss and tinnitus) would render him 
unable to secure or follow a substantially gainful 
occupation, and specifically, the occupation in which the 
veteran was formerly employed, without resorting to mere 
speculation.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the veteran's 
bilateral hearing loss and tinnitus were found to limit his 
employability by one of the August 2002 examiners, the 
examiner did not suggest, and there is no evidence of record 
which demonstrates that his hearing loss and tinnitus would 
totally preclude him from being employed.  There is no 
indication that the veteran has been unable to obtain 
employment in a position which did not require him to rely 
upon his hearing, or that he is unqualified for employment in 
a position which does not require him to rely upon his 
hearing.  In sum, there is no competent evidence of record 
showing that the veteran is unable to maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including great difficulty 
with hearing.  This, however, is reflected in the current 90 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  While his service-connected disabilities may cause 
some economic inadaptability, this also is taken into account 
in the assigned evaluation.  In this case, there is no 
showing of total individual unemployability based solely on 
these disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since 1988, the preponderance of the 
evidence is against finding that his service-connected 
disabilities have resulted in his unemployability.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 90 percent, the 
preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and August 2006; 
rating decisions in August 2002 and January 2004; and a 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A total disability evaluation based on individual 
unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


